Citation Nr: 1208472	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-26 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  In May 1992, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a psychiatric disorder, claimed as a nervous condition.  The Veteran did not perfect an appeal and the decision is now final.

2.  In January 2004, the RO issued a rating decision which denied the Veteran's attempt to reopen a claim of service connection for a psychiatric disorder.  The Veteran did not perfect an appeal and the decision is now final.

3.  Evidence received since the January 2004 rating decision was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO's May 2006 letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and taken all reasonable actions to obtain VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In August 2007, the Veteran indicated that additional private treatment records were available.  In December 2007, the RO requested these records from the identified private treatment provider.  In a subsequent response, the private treatment provider indicated that the authorization form submitted with the RO's request was inadequate.  In July 2009, the RO sent a letter to the Veteran, with a copy to his representative, requesting that he sign and complete a new authorization form for purposes of obtaining the identified records.  In November 2009, the RO sent a second letter to the Veteran and his representative requesting that he sign and complete a new authorization form for purposes of obtaining the identified records.    No response to either request was received.  Accordingly, further additional action to obtain these records is not warranted.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

In October 2010, the RO requested that the National Personnel Records Center (NPRC) conduct a search for records relating to the Veteran at MHCS, Fort Carson, Colorado, from January 1969 to April 1969.  NPRC's December 2010 response was that a search had been conducted and that no records relating to the Veteran were located. 

As for claims to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  For the reasons indicated below, new and material evidence has not been submitted.  Therefore, an examination is not required regarding this issue.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In December 1991, the Veteran filed his original claim seeking service connection for a nervous disorder.  In May 1992, the RO issued a rating decision which denied service connection for psychiatric disorder on the grounds that the Veteran was not shown to have a current psychiatric disorder related to his military service.

In July 2003, the Veteran filed to reopen his claim seeking service connection for a psychiatric disorder, now claimed as paranoid schizophrenia.  In January 2004, the RO issued a rating decision which denied the Veteran's attempt to reopen on the grounds that the Veteran was not shown to have a current psychiatric disorder related to his military service.

Evidence in the claims file at the time of the RO's January 2004 rating decision included a March 1992 VA psychiatric examination, which noted diagnoses of bipolar disorder, manic type, and history of alcohol dependence.  The evidence of record also contained post service psychiatric treatment records showing diagnoses of schizo-affective disorder and bipolar disorder.

In October 2005, the Veteran filed his current attempt to reopen his claim of entitlement to service connection for a psychiatric disorder.  

In support of his claim to reopen, additional post service psychiatric treatment records dating back to 1999 were received.  While this evidence is new in the sense that it was not part of the file at the time of the last final decision in January 2004, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.  Specifically, the additional post service treatment records revealed ongoing psychiatric treatment, including diagnosis of schizo-affective disorder and schizophrenia.  However, these records do not show or suggest a relationship between any current psychiatric disorder and the Veteran's military service. 

The Veteran and his representative have argued that he currently has a psychiatric disorder related to his military service.  These statements, however, are not new in that they essentially restate the contentions from his original claim.  He has provided no basis on which the Board can consider there to be a reasonable possibility of a new theory triggering development which could result in substantiating his claim.  Shade v Shinseki, 24 Vet. App. 110 (2010).

New and material evidence has not been submitted, and reopening the claim for service connection for a psychiatric disorder is not warranted.


ORDER

New and material evidence not having been received, the previously denied claim of service connection for a psychiatric disorder is not reopened; the appeal is denied.



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


